DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 been entered.

Response to Amendment
The amendment of 6/28/2021 has been entered.
Disposition of claims: 
Claims 17-19 have been added.
Claims 7 and 16 have been amended.
Claims 1-19 are pending.
The outstanding rejections of claims 1-7 and 16 under 35 U.S.C. 103 over Takahashi/Wu and rejections of claims 8-15 under 35 U.S.C. 103 over Takahashi/Wu set forth in the Office Action of 3/20/2021 has been maintained and updated in light of Applicant’s remarks.

Response to Arguments
Applicant’s arguments see page 59 through page 61 of the reply filed 6/28/2021 regarding the rejections of claims 1-7 and 16 under 35 U.S.C. 103 over Takahashi/Wu and rejections of claims 8-15 under 35 U.S.C. 103 over Takahashi/Wu set forth in the Office Action of 3/20/2021 have been considered. 
Applicant argues that the properties such as color saturation of the compounds containing the benzothiazole ligand do not meet the requirement. Applicant further argues that Wu does not mention the problem of color saturation.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. color saturation) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the Examiner cited the motivation taught by Wu being “increasing charge transfer character and tuning the color” when the claims were rejected (paragraph 56 of page 12 of the Final Office Action).
In response to applicant's argument as described above, the fact that applicant has recognized another advantage (i.e. color saturation) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least these reasons, the applicant’s argument is not found to be persuasive.
Applicant argues that the complex disclosed in Wu and the complex disclosed in Takahashi have very different structures. Applicant argues that the person skilled in the art would have no motivation to and cannot readily combine these two complexes. 
Respectfully, the Examiner does not agree.
Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III) comprising a bidentate ligand L ([094]-[097]). 
Takahashi teaches that the ring A2 of the bidentate ligand L of formula (III) can be a nitrogen-containing aromatic heterocyclic group including a group derived from 5-6 membered monocyclic ring or 2- to 4-condensed ring ([101]-[102]). That is, Takahashi teach that the ring A2 can be an azabenzothiazole ring, and the scope of formula (III) encompasses the resultant compounds of Takahashi as modified by Wu no. 1 and no. 2 (page 13 of the previous Office Action), which reads on all the limitations of Applicant’s formula 1 of the instant claim 1.
The only knowledge that an ordinary skill in the art relies upon from Wu is not the description of the entire complex structure of Wu. The only knowledge relied upon from Wu is the benefits of the fused 6-membered nitrogen-containing ring (azabenzene).
Wu teaches that increasing the number of nitrogen atoms in the fused 6-membered ring can further increase the charge transfer character of the emission ([055]). 
Wu teaches that the device comprising the inventive compound which has the fused nitrogen-containing ring provides a substantial red-shifting effect as compared to the device comprising the comparative compound which has a benzene ring ([055]; Example 8 comprising inventive Compound 5 vs. Comparative Ex. 1 comprising comparative Compound A in Tables 3 and 4).
The only difference between the inventive Compound 5 and comparative Compound A is that the inventive Compound 5 has the nitrogen containing fused ring while the Comparative compound A has the fused benzene ring.
One of ordinary skill in the art would recognize that the red-shift of the emission of the inventive compound stems from the difference in the electronic properties of the nitrogen-containing 6-mbmered ring as compared to the benzene ring. Therefore, an ordinary skill in the art would have been motivated to substitute the benzene ring with the nitrogen-containing ring to arrive at the resultant compound. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that the new claims 17-19 are patentable over Takahashi in view of Wu.
Respectfully, the Examiner does not agree.
The Examiner relies on the following teaching by Wu to reject the claims (see paragraph 56 of the last Office Action); Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu does not does not criticize, discredit, or otherwise discourage the benefit of the nitrogen-containing heterocyclic being a pyridine ring. Wu does not teach away from a pyridine ring to be used as the fused nitrogen-containing heterocyclic ring. Furthermore, Wu exemplifies a pyridine ring as the nitrogen-containing heterocyclic ring (Compounds 8-32 in [076]). Wu shows longer wavelength and high PLQY of the complex having pyridine ring compared to the complex having benzene ring (Compounds 8-21 in Table 1). Wu teaches the device comprising the complex having pyridine ring provides strong MLCT character and red-shift in color ([231]) as compared to the comparative device comprising the complex having benzene ring (Comparative Ex. 1 and 2). Therefore, Wu does teach motivations for an ordinary skill in the art to choose a fused pyridine ring as compared to a fused benzene ring. See the details in the 35 U.S.C. 103 rejection section below.
For at least these reasons, the argument is not found to be persuasive.
Arguments by Applicant, Chuangjun Xia in the Declaration see paragraphs 4-5 of the Declaration filed 6/28/2021 regarding the rejections of claims 1-7 and 16 under 35 U.S.C. 103 over Takahashi/Wu and rejections of claims 8-15 under 35 U.S.C. 103 over Takahashi/Wu et al. 
Applicant argues in the Declaration that the function and/or electronic characteristics of the six membered aza ring (such as pyrazine ring) are dependent on the imidazole carbene ring to which it is fused. Applicant further argues that modifying the benzene ring of the benzothiazole in the ligand to an azabenzene ring will not have more influence.
Respectfully, the Examiner does not agree.
Applicant’s argument in the Declaration is not based on a factual evidence or experimental data but opinions of the writer. It cannot be determined that the argument is persuasive due to the lack of factual evidence.
Furthermore, in response to the arguments, the Examiner points to the previous Office Action (see paragraph 56 of the last Office Action). The Examiner relies on the following teaching by Wu to reject the claims; Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu exemplifies red shift of the photoluminescence peak wavelength for the complex having nitrogen-containing heterocyclic ring as compared to that of the complex having benzene ring (Table 1 and Table 4). The change of emission color stems from substitution of the benzene ring with the nitrogen-containing heterocyclic ring. An ordinary skills in the art would have been recognized that the color change is caused by the substitution of benzene by nitrogen-containing 6-membered ring. See MPEP 2123.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1, hereafter Takahashi) in view of Wu et al. (US 2012/0228583 A1, hereafter Wu).
Regarding claims 1-7 and 16, Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III), ML(q-j)L’j, wherein M is a metal ([096]); q is a valence of the metal; L and L’ represent bidentate ligand; j can be 0, 1, and 2.
Takahashi further discloses the bidentate ligand L (“Chem. 7” in [097]) having the following structure.

    PNG
    media_image1.png
    185
    286
    media_image1.png
    Greyscale
,
wherein the ring A1 represents an aromatic hydrocarbon ring or aromatic heterocyclic group ([098]), wherein the aromatic hydrocarbon group includes 5- or 6-membered monocyclic ring and a 2- to 5-condensed ring ([099]); ring A2 represents a nitrogen-containing aromatic heterocyclic group which may have a substituent ([101]), wherein the nitrogen-containing aromatic heterocyclic group includes a group derived from a 5-6 membered monocyclic ring or 2- to 4-condensed ring ([102]); and the substituent include alkyl group and aromatic hydrocarbon group ([103]).
Takahashi exemplifies the metal complexes ([113]) as shown below.

    PNG
    media_image2.png
    315
    512
    media_image2.png
    Greyscale

The only difference between Applicant’s Formula 1 and the ligand L of Takahashi’s example compounds is the nitrogen-containing ring including atoms X1 to X4 of Applicant’s 
Wu discloses metal complexes wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing fused ring ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). Wu teaches ([055]) that the nitrogen-containing fused ring in Wu’s inventive Compound 5 ([073]) provides with a substantial red-shifting effect relative to Comparative compound A ([229]), as shown below (Note difference between two structures marked in dashed circles).

    PNG
    media_image3.png
    311
    557
    media_image3.png
    Greyscale

Takahashi and Wu are analogous in the field of organometallic compounds. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complexes of Takahashi (Example 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyrazine-fused thiazole are aromatic heterocyclic groups including 5- or 6-membered monocyclic ring and 2- to 4-condensed ring at the position A2 of the formula (III) of Takahashi. That is, both condensed ring structures are alternative options within the limitation of A2 of the formula (III) of Takahashi. The substitution of the fused benzene ring with the fused pyrazine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant metal complexes of Takahashi as modified by Wu (See the structures below) have identical structure as Applicant’s Formula 1, wherein Cy is a substituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N (X1 and X4 is N); and R is hydrogen.

    PNG
    media_image4.png
    312
    608
    media_image4.png
    Greyscale

The metal complex of Takahashi as modified by Wu (Compound no. 1) meets all the limitations of claims 1-5, 7, and 16. 
The metal complex of Takahashi as modified by Wu (Compound no. 2) meets all the limitations of claim 1-5, 6, and 16.
Regarding claims 8-13, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claims 1-7 and 16, as outlined above.
Takahashi discloses an organic electroluminescent device (“organic electroluminescence element” in [215] and Fig. 1) comprising an anode (layer “2”), a cathode (layer “9”), and an organic layer (“luminescent layer 5”) disposed between the anode and the cathode.
Takahashi further exemplifies an organic an electroluminescent device (“Example 7” in [397]) comprising an anode (ITO in [333]), a cathode (Al in [352]), and a luminescent layer comprising Compound D-5 ([399]) as a dopant and Compound E-3 ([396]) and Compound H-2 ([399]) as two hosts ([397]), wherein the luminescent layer is an organic layer and disposed between the anode and the cathode.

    PNG
    media_image5.png
    416
    618
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi as modified by Wu (Compound no. 1) by using it as the luminescent dopant material of the organic electroluminescent device of Takahashi, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the luminescent dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprising an anode (ITO), a cathode (Al), and a luminescent layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the luminescent 
Regarding claim 14, the organic electroluminescent device of Takahashi as modified by Wu reads on all the features of claim 8, as outlined above.
The device comprises an anode (ITO), a cathode (Al), and an organic layer comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the organic layer is disposed between the anode and the cathode.
Takahashi discloses a consumer product (“organic EL display”) and an organic light-emitting device (“organic EL display”) which use the organic electroluminescent device of the invention ([035], [328]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Takahashi as modified by Wu by using it in a consumer product or an organic light-emitting device, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a consumer product or an organic light-emitting device.
The resultant consumer product or the organic light-emitting device comprises the organic electroluminescent device of Takahashi as modified by Wu, meeting all the limitations of claim 14.
Regarding claim 15, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claim 1, as outlined above. 
The electroluminescent device of Takahashi as modified by Wu comprises an organic layer (“luminescent layer”) comprising the metal complex of Takahashi as modified by Wu (Compound no. 1) and host materials (Compound E-3 or Compound H-2 of Takahashi), wherein the organic layer is a formulation, meeting all the limitations of claim 15.
Regarding claims 17-19, the metal complex of Takahashi as modified by Wu (Compound no. 1) reads on all the features of claims 1-7 and 16, as outlined above.
The metal complex of Takahashi as modified by Wu (Compound no. 1) does not meet the limitation of claim 17. The only difference is that the metal complex of Takahashi as modified by Wu (Compound no. 1) has a pyrazine ring fused to the thiazole, but claim 17 requires a ring having one nitrogen atom to be fused to the thiazole. However, Takahashi does teach that the ring A2 of the nitrogen-containing aromatic heterocyclic group of Chem. 7 can be a 2- to 4-condensed ring compound ([102]).
Wu teaches organometallic compounds wherein the organic ligand (“imidazole carbene ligand”) having a nitrogen-containing rings ([052]).
Wu teaches that a nitrogen-containing heterocyclic ring fused to the imidazole can tune the HOMO/LUMO energy levels and change emission color of the complex ([054]). Wu further teaches that increasing the number of nitrogen atoms in the heterocyclic ring may further increase the charge transfer character of the emission ([055]). 
Wu teaches ([055]) that the metal complexes comprising a fused pyridine ring in Wu’s inventive Compounds 8 through 32 ([074]) and the organic light emitting device comprising the 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi (Example compound 1) by replacing the benzene ring fused to the thiazole part with the nitrogen containing ring of pyridine, as taught by Wu. 
The motivation of doing so would provide the metal complex with increasing charge transfer character and tuning the color as taught by Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyridine-fused thiazole are aromatic heterocyclic groups including 5- or 6-membered monocyclic ring and 2- to 4-condensed ring at the position A2 of the formula (III) of Takahashi. That is, both condensed ring structures are alternative options within the limitation of A2 of the formula (III) of Takahashi. The substitution of the fused benzene with fused pyridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant metal complex of Takahashi as modified by Wu (Compound no. 3) have identical structure as the metal complexes of Takahashi as modified by Wu (Compound no. 1) except the pyrazine ring is replaced by a pyridine ring (N can be located at one of X1, X2, X3, or X4 of Applicant’s Formula I).
The metal complex of Takahashi as modified by Wu (Compound no. 3) has identical structure as Applicant’s Formula 1, wherein Cy is a substituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N; and R is hydrogen, meeting all the limitations of claims 17-19.

    PNG
    media_image6.png
    290
    654
    media_image6.png
    Greyscale


Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0127503 A1) in view of Igarashi et al. (US 6358634 B1, hereafter Igarashi) and Chen et al. (JPH 10330744 A, a machine translated English document is referred to, hereafter Chen).
Regarding claims 1-7 and 16-19, Takahashi discloses a metal complex (“phosphorescent organic metal complex” in [094]) of formula (III), ML(q-j)L’j, wherein M is a metal ([096]); q is a valence of the metal; L and L’ represent bidentate ligand; j can be 0, 1, and 2.
Takahashi further discloses the bidentate ligand L (“Chem. 7” in [097]) having the following structure.

    PNG
    media_image1.png
    185
    286
    media_image1.png
    Greyscale
,
wherein the ring A1 represents an aromatic hydrocarbon ring or aromatic heterocyclic group ([098]), wherein the aromatic hydrocarbon group includes 5- or 6-membered monocyclic ring and a 2- to 5-condensed ring ([099]); ring A2 represents a nitrogen-containing aromatic heterocyclic group which may have a substituent ([101]), wherein the nitrogen-containing aromatic heterocyclic group includes a group derived from a 5-6 membered monocyclic ring or 2- to 4-condensed ring ([102]); and the substituent include alkyl group and aromatic hydrocarbon group ([103]).
Takahashi exemplifies the metal complexes ([113]) as shown below.

    PNG
    media_image2.png
    315
    512
    media_image2.png
    Greyscale

The only difference between Applicant’s Formula 1 and the ligand L of Takahashi’s example compounds is the nitrogen-containing ring including atoms X1 to X4 of Applicant’s 
Igarashi discloses a metal complex used as the light emitting material of an organic electroluminescent device (column 1, last paragraph; column 39, line 27-34).
Igarashi teaches that the prior art compounds disclosed by Nakamura et al. (JPH 07133483 A) and Chen et al. (JPH 10330744 A) have low color purity. Igarashi discloses that the object of the invention of Igarashi is to provide an organic electroluminescent device with an improved color purity (column 1, lines 58-61). Igarashi also teaches that the organic electroluminescent device comprising the compounds of Igarashi provides high efficiency (column 39, line 27-34).
Igarashi teaches two methods (1) and (2) to improve the color purity; methods (1) and (2) are directed to the compound of formula (1) and formula (2), respectively (column 2, lines 5-65).
The method (1) is directed to substituents at R11 and R12 of formula (1), wherein there is no ring fused to the 5-membered heterocyclic ring such as oxazole or thiazole (see example compounds 1-1 through 1-38 of columns 10-18). 
The method (2) is directed to the ring Q1 of formula (2) which can be a nitrogen-containing heteroaromatic ring including pyridine, pyrazine, and pyrimidine ring (column 6, lines 49-59). Igarashi exemplifies a metal complex including a fused pyridine ring at Q1 position of formula (2) (compound 2-1 in column 19).
The complexes of Igarashi represented by formula (2) has a nitrogen-containing ring fused to the imidazole group (see compounds 2-1 through 2-36 in columns 19-26). On the other hand, the prior art by Chen represented by formula I of Chen has a fused benzene ring at the 

    PNG
    media_image7.png
    377
    724
    media_image7.png
    Greyscale

An ordinary skill in the art would have recognized that substitution of the fused benzene ring of a metal complex with a nitrogen-containing ring improved the emission color purity of the metal complex.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complexes of Takahashi (Example compounds 1 and 2) by replacing the benzene ring fused to the thiazole unit with a pyridine ring, based on the teaching of Igarashi and Chen.
The motivation of doing so would provide the metal complex with high color purity and high efficiency.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both benzo-fused thiazole and the pyridine-fused thiazole are aromatic heterocyclic groups including 5- or 6-
The resultant metal complexes of Takahashi as modified by Igarashi and Chen (1) and (2) have identical structure as Applicant’s Formula 1, wherein Cy is an unsubstituted aryl group having 5 to 24 aromatic ring atoms (phenyl); Cy is bonded to M via a carbon atom; M is Ir; X is S; X1, X2, X3, and X4 are N or CR; at least one of X1, X2, X3, and X4 is N (X4 is N); and R is hydrogen.

    PNG
    media_image8.png
    354
    575
    media_image8.png
    Greyscale

The metal complex of Takahashi as modified by Igarashi and Chen (1) meets all the limitations of claims 1-5, 7, and 16-19. 
The metal complex of Takahashi as modified by Igarashi and Chen (2) meets all the limitations of claim 1-5, 6, and 16-18.
Regarding claims 8-13, the metal complex of Takahashi as modified by Igarashi and Chen (1) reads on all the features of claims 1-5, 7 and 16-19, as outlined above.
Takahashi discloses an organic electroluminescent device (“organic electroluminescence element” in [215] and Fig. 1) comprising an anode (layer “2”), a cathode (layer “9”), and an organic layer (“luminescent layer 5”) disposed between the anode and the cathode.
Takahashi further exemplifies an organic an electroluminescent device (“Example 7” in [397]) comprising an anode (ITO in [333]), a cathode (Al in [352]), and a luminescent layer comprising Compound D-5 ([399]) as a dopant and Compound E-3 ([396]) and Compound H-2 ([399]) as two hosts ([397]), wherein the luminescent layer is an organic layer and disposed between the anode and the cathode.

    PNG
    media_image5.png
    416
    618
    media_image5.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the metal complex of Takahashi as modified by Igarashi and Chen (1) by using it as the luminescent dopant material of the organic electroluminescent device of Takahashi, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the luminescent dopant material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent device.
The resultant device comprising an anode (ITO), a cathode (Al), and a luminescent layer comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the luminescent 
Regarding claim 14, the organic electroluminescent device of Takahashi as modified by Igarashi and Chen reads on all the features of claims 8-13, as outlined above.
The device comprises an anode (ITO), a cathode (Al), and an organic layer comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) as a dopant and Compound E-3 and Compound H-2 of Takahashi as two hosts, wherein the organic layer is disposed between the anode and the cathode.
Takahashi discloses a consumer product (“organic EL display”) and an organic light-emitting device (“organic EL display”) which use the organic electroluminescent device of the invention ([035], [328]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Takahashi as modified by Igarashi and Chen by using it in a consumer product or an organic light-emitting device, as taught by Takahashi.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a consumer product or an organic light-emitting device.
The resultant consumer product or the organic light-emitting device comprises the organic electroluminescent device of Takahashi as modified by Igarashi and Chen, meeting all the limitations of claim 14.
Regarding claim 15, the metal complex of Takahashi as modified by Igarashi and Chen (1) reads on all the features of claim 1, as outlined above. 
The electroluminescent device of Takahashi as modified by Igarashi and Chen comprises an organic layer (“luminescent layer”) comprising the metal complex of Takahashi as modified by Igarashi and Chen (1) and host materials (Compound E-3 or Compound H-2 of Takahashi), wherein the organic layer is a formulation, meeting all the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786